Lynch, J.,
dissenting. I agree with the majority opinion that under the facts of this case Dr. Hoffman satisfies the requirement of R. C. 2743.43 (A) (2) that three fourths of his professional time be devoted to the practice of medicine and that the issue in this case is whether such medical practice is the “active clinical practice of medicine” within the meaning of such phrase in R. C. 2743.43(A)(2). I respectfully dissent *84from the majority on the interpretation of “active clinical practice of medicine.”
In my opinion the legislature intended in the enactment of R. C. 2743.43 (A) (2) to change the prior existing law as to the qualifications of a medical expert who would be permitted to testify on the liability issues in a medical claim.
I agree that Dr. Hoffman would qualify as a medical expert under the prior existing law. However, I strongly disagree with the majority opinion that Dr. Hoffman qualifies as a medical expert under R. C. 2743.43.
The phrase “clinical practice of medicine or surgery,” as used in R. C. 2743.43 (A) (2), has not been defined by any Ohio statute nor has any published court decision defining this phrase been called to this court’s attention. However, numerous dictionary definitions are readily available as to such definition.
The Court of Appeals for Mahoning County had the identical question as in this case before it in the unreported case of Ashton v. Weiss, No. 78 C.A. 114, and held as follows:
“ ‘Clinical practice of medicine or surgery’ as used in R. C. 2743.43 (A) (2) pertains to the actual observation and treatment of patients as distinguished from theoretical or experimental. It also pertains to a clinic which can either be an institution or building where patients are admitted for study and treatment by a group of physicians who practice medicine together or to a class of medical instruction in which patients are examined and treated in the presence of the students.”
In the instant case, Dr. Hoffman observed and diagnosed patients of the Veterans Administration but he did not treat any patients. The purpose of his medical practice was for the determination of the extent of the patient’s disability and not for the purpose of treating that patient. In my opinion, the treatment of a patient is an essential requirement of the “clinical practice of medicine.”